            CASE 0:20-cv-02049-MJD-TNL Doc. 31 Filed 11/25/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 Minnesota Voters Alliance, Ronald Moey,        Civil No. 0:20-cv-02049-MJD-TNL
 Marissa Skaja, Charles R. Halverson, and
 Blair L. Johnson,

                  Plaintiffs,                    NOTICE OF HEARING ON
                                                DEFENDANT’S MOTION TO
 v.                                           DISMISS PLAINTIFFS’ AMENDED
 City of Minneapolis,                                  COMPLAINT

                  Defendant.

           PLEASE TAKE NOTICE that Defendant City of Minneapolis’s Motion to Dismiss

will be heard at a date and time to be determined before the Honorable Michael J. Davis,

United States District Court Judge, via videoconference technology. This motion is based

on the memorandum of law and supporting papers filed herewith and all files, records, and

proceedings herein.

 Dated: November 25, 2020                  LOCKRIDGE GRINDAL NAUEN P.L.L.P.


                                           s/Charles N. Nauen
                                           Charles N. Nauen (#121216)
                                           David J. Zoll (#0330681)
                                           Kristen G. Marttila (#346007)
                                           100 Washington Avenue South, Suite 2200
                                           Minneapolis, MN 55401
                                           (612) 339-6900
                                           cnnauen@locklaw.com
                                           djzoll@locklaw.com
                                           kgmarttila@locklaw.com




554590.1
           CASE 0:20-cv-02049-MJD-TNL Doc. 31 Filed 11/25/20 Page 2 of 2




                                        Gregory P. Sautter (#0326446)
                                        Assistant City Attorney
                                        City of Minneapolis
                                        City Hall, Room 210
                                        350 South Fifth Street
                                        Minneapolis, MN 55415
                                        (612) 673-2683
                                        gregory.sautter@minneapolismn.gov

                                        Attorneys for Defendant




554590.1                                 2
